DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Response to Amendment
	The amendment filed on October 15, 2021 has been entered.  Applicant has:  amended claims 1, 9 and 17; cancelled claims 2, 4, 10, 12 and 18.  Claims 1, 3, 5-9, 11, 13-17 and 19-23 are now pending, have been examined, and currently stand rejected.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 3, 5-9, 11, 13-17 and 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites, in part, “generate secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform.”  This limitation is unclear because it is unknown how the phrase “wherein both the user device and the point of transaction device are in communication with the resource distribution account platform” refines (i.e. further limits), if at all, the generating of the secure communication linkage.  For example, it is unclear if this wherein clause is suggesting/requiring:
that the secure communication linkage is only between the user device and the resource distribution platform, however, both the user device and the point of transaction device can communicate (e.g., via some communication linkage) with the resource distribution platform; or
that the secure communication linkage is only between the point of transaction device and the resource distribution platform, however, both the user device and the point of transaction device can communicate (e.g., via some communication linkage) with the resource distribution platform; or
that the user device and
that the secure communication linkage goes from the resource distribution account platform then to the point of transaction device then to the user device (i.e. any data sent between the user device and the resource distribution platform must travel through the point of transaction device); or
a combination of these; or
something else altogether.
The limitation lacks clarity, in part, because the claim fails to identify which device/platform/entity (e.g., the client device, point of transaction device, resource distribution account platform, etc.) is generating the secure communication linkage.  While claim 1 indicates that the steps are performed by the processing device, there is no indication in the claim which device/platform, if any, comprises the claimed processor.  Additionally, the positively recited step indicates that a secure communication linkage is generated, yet, the wherein clause merely indicates that user device and the point of transaction device are “in communication” with the resource distribution platform.  Accordingly, the wherein clause fails to indicate that user device and/or point of transaction device are using the “secure communication linkage” to communicate with the resource distribution platform.  Essentially, the wherein clause is untethered from the positively recited steps in the claimed invention.  In order to further prosecution examiner has interpreted the limitation as being met when a device establishes secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, and when the user device and the point of transaction device are in communication via any communication channel with the resource distribution platform.
Independent claims 9 and 17 recite a substantially similar limitation and contain the same clarity issues as those described above with respect to claim 1.  Accordingly, claims 9 and 17 are also rejected 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2015/0242825 A1) in view of Fukatsu (US Pat. No. 5,302,811) in view of Votaw et al. (US 2011/0320294 A1) (“Votaw”) in view of Jhas et al. (US 2016/0232515 A1) (“Jhas”).Regarding Claim 1:  Mills discloses a system for channel authorization through third party systems, the system comprising:
a memory device with computer-readable program code stored thereon (See at least Mills [0048]; [0073-0074] “Memory 406, or alternately the non-volatile memory device(s) within memory 406, comprises a non-transitory computer readable storage medium. In some example embodiments, memory 406, or the computer readable storage medium of memory 46, stores the following programs, modules, and data structures”; [0187]; Fig. 2; Fig. 4);
a communication device (See at least Mills [0076] “a network communication module 416 that is used for connecting the server system 120 to other computers via the one or more communication network interfaces 410 (wired or wireless) and one or more communication networks 110”; Fig. 4);
a processing device operatively coupled to the memory device and the communication device (See at least Mills [0073-0076] “The server system 120 typically includes one or more CPUs 402”; Fig. 4), wherein the processing device is configured to execute the computer-readable program code to:
link to a point of transaction device at a third party location associated with the third party system via a network, wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing a transaction with the merchant (See at least Mills [0033-0036]; [0040]; [0046]; [0070]; [0112-0113]; Fig. 1; Fig. 2.  Where the processing device (i.e. server system) links to a point of transaction device (i.e. client system, e.g., client system 102) at a third party location );
authorize a user associated with the user account at the point of transaction device for resource retrieval at the third party location without requiring a separate purchase at the third party location (See at least Mills [0108]; [0111-0115]; [0124]; [0157-0159]; Fig. 6; Fig. 7.  Where the processing device (i.e. server system 120) authorizes (i.e. authenticates) a user associated with the user account at the point of transaction device (i.e. a user associated with the user account at the client system) for resource retrieval (i.e. a withdrawal) at the third party location (i.e. at the client device) without requiring a separate purchase at the third party location (Note that, in Mills, the requested/withdrawn electronic currency can subsequently be used to make a purchase with a merchant, however, there is no requirement to make a purchase in order to receive the withdrawal.  In fact, as seen in Figures 6 and 7, a user sends an electronic currency request and receives the withdrawal without any interaction with the merchant and/or without any requirement to make a purchase at the merchant.).); 
generate secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform (See at least Mills [0037]; [0046] “The client-server system environment 200 includes one or more client systems 102, a server system 120, and a financial institution system 170. One or more communication networks 110 interconnect these components.”; [0076]; [0081]; [0113-0114]; Fig. 1; Fig. 2; Fig. 7 item 706.  Where the processing device (i.e. server system 120) generates secure communication linkage (i.e. communication connection with/to financial institution system) for direct linkage (i.e. see for example Fig. 2, where server system 120 directly connects to financial institution system 170) to a resource distribution account platform (i.e. to a financial institution system that has a user’s account) associated with the user authorization for the resource retrieval (i.e. for the withdrawal), wherein both the user device (i.e. server system 120) and the point of transaction device (i.e. client system 102) are in communication with the resource distribution account platform (i.e. financial institution system 170).);
receive a user request via the point of transaction device for resource retrieval from the point of transaction device at the third party location, wherein the user request comprises identification of the user account [and] denomination of the request, wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills (See at least Mills [0035]; [0107]; [0112-0113]; [0118-0120]; [0157-0158]; Fig. 1.  Where the processing device (i.e. server system 120) receives a user request (i.e. an encrypted electronic currency request) via the point of transaction device (i.e. via the client device) for resource retrieval (i.e. for withdrawal of encrypted electronic currency) at the third party location (i.e. at the client device), wherein the user request comprises identification of the user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.) and );
process the user request for the resource retrieval by transmitting a confirmation of resource availability of the user account to the point of transaction device at the third party location (See at least Mills [0125]; Fig. 7 item 720.  Where the processing device (i.e. server system 120) processes the user request for the resource retrieval (i.e. the encrypted electronic currency request) by transmitting (i.e. sending) a confirmation of resource availability of the user account (i.e. a confirmation) to the point of transaction device (i.e. to the client device) at the third party location (i.e. at the client device, where the location of the client device is interpreted as being the third party location).);
authorize third party location distribution of resources via the point of transaction device equal to the user request (See at least Mills [0117-0124]; Fig. 7.  Where the processing device (i.e. server system 120) authorizes third party location distribution of resources via the point of transaction device (i.e. authorizes the dispensing of funds (i.e. encrypted electronic currency) to the client device) equal to the user request (i.e. equal in value to the authorized withdrawal amount).);
extract an amount of resources from the identified [account] (See at least Mills [0113-0115]; [0158-0159]; Fig. 1.  Where the processing device (i.e. server system 120) extracts an amount of resources from the identified account (i.e. by ); and
channel the resources of the user request from the resource distribution account platform to the point of transaction device via the secure communication linkage (See at least Mills [0037-0038]; [0046]; [0076]; [0079]; [0112-0117]; [0124]; Fig. 1 items 182 and 192; Fig.2.  Where the processing device (i.e. server system 120) channels (i.e. receives and sends via an electronic funds transfer) the resources of the user request (i.e. the funds) from the resource distribution account platform (i.e. from the financial institution associated with the user) to the point of transaction device (i.e. to the client device) via the secure communication linkage (i.e. via the communication connection between the server system and the client device).). 
	Mills does not explicitly disclose where the system comprises a printing device for printing resource distribution documents.
	Fukatsu, on the other hand, teaches where the system comprises a printing device for printing the resource distribution documents (See at least Fukatsu Col. 4 lines 7-8 “a receipt printer 112”; Col. 14 lines 47-49; Col. 18 lines 32-45; Fig. 20D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which receives and processes electronic currency request, to include the teachings of Fukatsu, in order to provide a terminal apparatus in an article sales system, in which a POS terminal apparatus and a depositing/withdrawing apparatus are integrated so that a depositing/withdrawing operation for a credit transaction can be performed, and because combining the POS terminal apparatus with the depositing/withdrawing apparatus minimizes the amount of cash management needs to keep on hand (Fukatsu Col. 1 lines 62-68; Col. 2 lines 17-23).	Mills discloses where a server system receives an encrypted electronic currency request (i.e. 
generat[ing] one or more envelopes within a user account (See at least Votaw [0050-0052]; Fig. 3.  Where one or more envelopes (i.e. budgeting accounts) within a user account (i.e. primary account) are generated (i.e. created).); 
automatically deploy[ing] a percentage or specific amount of resources within the user account into each envelope (See at least Votaw [0051]; [0053-0055]; .  Where a percentage or specific amount of resources (e.g., a percentage of an amount [of funds] deposited into a primary account) are automatically deployed (i.e. automatically credited/deposited) within the user account into each envelope (i.e. into each budgeting account).); 
wherein the user request comprises identification of at least one of the one or more envelopes within the user account for extracting the resource retrieval (See at least Votaw [0014]; [0017]; [0021]; [0061]; [0071]; Fig. 6.  Where the user request (i.e. transaction request) comprises identification (i.e. choosing) of at least one of the one or more envelopes (i.e. one or more of the budgeting accounts) within the user account for extracting the resource retrieval (i.e. for withdrawing/debiting an amount of funds).); and 
extracting an amount of the distributed resources from the identified at least one envelope (See at least Votaw [0014]; [0017]; [0021]; [0064]; [0072]; Fig. 6.  Where a request (i.e. transaction request) is processed by extracting an amount of resources (i.e. withdrawing/debiting an amount of funds) from the identified at least one envelope (i.e. from the one or more chosen budgeting account(s)).).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which receives and processes electronic currency request that include an identification of a user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.), to include the teachings of Votaw, in order to assist a customer with budgeting using one or more budgeting accounts (Votaw [0001]).	Mills also discloses where the server system authenticates (i.e. authorizes) the user prior to making the withdrawal (i.e. prior to resource retrieval).  Mills [0108]; [0113]; [0158].  Mills indicates that the user authorization information (e.g., a password, PIN, etc) is received by the client system and sent to the server system.  Id.  However, the combination of Mills, Fukatsu and Votaw does not explicitly disclose where the user is authorized based on a near field communication between a user device and the point of transaction device.	Jhas, on the other hand, teaches based on a near field communication between a user device and the point of transaction device, authorize a user (See at least Jhas [0252]; [0256].  Where a user (i.e. customer) is authorized (i.e. authenticated) based on a near field communication (NFC) between the ).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which authenticates/authorizes a user based on user authorization information received from a client device, to include the teachings of Jhas, in order to transmit, via NFC, a customer authentication token upon arrival at a merchant, which could then be used to authenticate the customer (Jhas [0256]).
Examiner Note:  The portion of the limitation which recites “wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing a transaction with the merchant”, found in the “link to a point of transaction device” step, is non-functional descriptive material as it only describes, at least in part, the composition and/or potential purpose of the point of transaction device, however, the fact that the point of transaction device may be of a particular composition and/or used for a particular purpose (e.g., completing a transaction) fails to alter the structure of the claimed system and/or alter how any of the steps the system/method perform.	The portion of the limitation that recites “from the user device via the point of transaction device for resource retrieval from the point of transaction device at the third party location”, found in the “receive a user request” step, is non-functional descriptive material as it only describes, at least in part, details about the request (e.g., the source of the request, what the request is for), however the fact that the request was from a particular source (i.e. from the user device via the point of transaction device) and/or for a particular purpose (i.e. for resource retrieval from the point of transaction device) fails to affect how any of the positively recited steps are performed.
	The portion of the limitation that recites “wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills”, found in the “receive a user request” step, is non-functional descriptive material as it only 

Regarding Claim 3:  Mills further discloses wherein generating the secure communication linkage for direct linkage to the resource distribution account platform associated with the user authorization further comprises generating a secure linkage between a user device, the point of transaction device, and the resource distribution account platform (See at least Mills [0046]; [0076]; [0081]; Fig. 1; Fig. 2; Fig. 7.  Where a secure linkage (i.e. a linkage via communication network 110) between a user device (i.e. server system 120), the point of transaction device (i.e. client system 102), and the resource distribution account platform (i.e. financial institution system 170) is generated.).

Regarding Claim 5:  Mills discloses wherein resources of the user request resource retrieval are from a user associated account with the resource distribution account platform (See at least Mills [0112-0115].  Where resources (i.e. currency) of the user request resource retrieval (i.e. of the encrypted electronic currency request) are from a user associated account with the resource distribution account platform (i.e. from the user's account at the financial institution system).).

Regarding Claim 6:  Mills discloses wherein the user request for resource retrieval includes an odd denominational amount from a user account (See at least Mills [0035]; [0098]; [0112-0120] “Denominations could be in existing denominations of currency and coins, i.e. pennies, nickels, dimes, quarters, fifty cent pieces, dollar bills, $5 dollar bills, and so forth (10, 50, 250, 500, $1, $5, $20, $50), or could be in 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units, or any other denomination deemed to be efficient”.  Where the user request for resource retrieval (i.e. the encrypted electronic currency request) includes an odd denominational amount from a user account (e.g., 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units, or any other denomination deemed to be efficient).).

Regarding Claim 7:  Mills further discloses wherein authorizing the user at the point of transaction device further comprises authorization via user device interaction with the point of transaction device via token exchange authorization and passcode acceptance (See at least Mills [0108]; [0112-0113]; [0157-0158].  Where authorizing (i.e. authenticating) the user at the point of transaction device further comprises authorization (i.e. authenticating) via user device interaction with the point of transaction device (i.e. via the client device sending information to the server system) via token exchange authorization (i.e. via providing identifying information such as the user’s demand deposit account (DDA) number and/or the user’s automatic teller machine (ATM) card number for authentication) and passcode acceptance (i.e. PIN authentication).  Examiner is interpreting the DDA number and ATM number to be a token since they represent an account of the user.).	

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Fukatsu in view of Votaw in view of Jhas, as applied above, and further in view of Gupta et al. (US 2009/0281937 A1) (“Gupta”). Regarding Claim 8:  Mills discloses where the processing device (i.e. server system 120) generates a (See at least Gupta [0013]; [0018-0019]; [0022].  Where the secure communication linkage (i.e. connection to the sub-account server) further comprises allowing the user (i.e. account holder) to generate and deploy (i.e. associate) one or more digital envelopes (i.e. sub-accounts) within an account associated with the user (i.e. within a credit account of the account holder) at the resource distribution account platform (i.e. at the financial institution) accessed via the authorization (i.e. accessed via the account holder/authorized user).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mills method of receiving a currency request that comprises user account information that identifies one or more accounts, to include the teachings of Gupta, in order to allow an account holder to create one or more sub-accounts and add credit from the [primary] credit account to each of the sub-accounts (Gupta [0019-0020]).
Examiner Note:  The portion of the limitation which recites “wherein the secure communication linkage further comprises allowing the user to generate and deploy one or more digital envelopes within an account associated with the user at the resource distribution account platform accessed via the authorization” is merely a recited intended use of why the secure communication linkage is generated.  Applicant is not positively reciting the generating and/or deploying of one or more digital envelopes.  This fact is demonstrated, in part, because the user and/or the resource distribution account platforms are the entities that are generating and deploying the digital envelopes, however, neither the user nor the resource distribution account platforms are part of the claimed system.  Accordingly, the portion of the limitation, noted above, is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Claims 9, 11, 13-15, 17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2015/0242825 A1) in view of Votaw et al. (US 2011/0320294 A1) (“Votaw”) in view of Jhas et al. (US 2016/0232515 A1) (“Jhas”).
Regarding Claim 9:  Mills discloses a computer program product for channel authorization through third party systems with at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein (See at least Mills [0048]; [0073-0076]; [0187]; Fig. 2; Fig. 4), the computer-readable program code portions comprising:
an executable portion configured for linking to a point of transaction device at a third party location associated with the third party system via a network, wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing (See at least Mills [0033-0036]; [0040]; [0046]; [0070]; [0112-0113]; Fig. 1; Fig. 2.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to link to a point of transaction device (i.e. client system, e.g., client system 102) at a third party location associated with the third party system (i.e. at a location associated with the client device.  Note that a single client system can be associated with more than one user, accordingly, the client device in some embodiments is a third party device/system.) via a network (i.e. via communication network 110), wherein the point of transaction device at the third party location (i.e. client system, e.g., client system 102) further comprises a device at a merchant (i.e. at merchant system 140) used for completing a transaction (i.e. used for making a payment) with the merchant (i.e. with the merchant system).);
an executable portion configured for authorizing a user associated with the user account at the point of transaction device for resource retrieval at the third party location without requiring a separate purchase at the third party location (See at least Mills [0108]; [0111-0115]; [0124]; [0157-0159]; Fig. 6; Fig. 7.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to authorize (i.e. authenticate) a user associated with the user account at the point of transaction device (i.e. a user associated with the user account at the client system) for resource retrieval (i.e. a withdrawal) at the third party location (i.e. at the client device) without requiring a separate purchase at the third party location (Note that, in Mills, the requested/withdrawn electronic currency can subsequently be used to make a purchase with a merchant, however, there is no requirement to make a purchase in order to receive the withdrawal.  In fact, as seen in Figures 6 and 7, a user sends an electronic currency request and receives the withdrawal without any interaction with the merchant and/or without any requirement to make a purchase at the merchant.).)
an executable portion configured for generating secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform (See at least Mills [0037]; [0046] “The client-server system environment 200 includes one or more client systems 102, a server system 120, and a financial institution system 170. One or more communication networks 110 interconnect these components.”; [0076]; [0081]; [0113-0114]; Fig. 1; Fig. 2; Fig. 7 item 706.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to generate secure communication linkage (i.e. communication with/to financial institution system) for direct linkage (i.e. see for example Fig. 2, where server system 120 directly connects to financial institution system 170) to a resource distribution account platform (i.e. to a financial institution system that has a user’s account) associated with the user authorization for the resource retrieval (i.e. for the withdrawal), wherein both the user device (i.e. server system 120) and the point of transaction device (i.e. client system 102) are in communication with the resource distribution account platform (i.e. financial institution system 170).);
an executable portion configured for receiving a user request via the point of transaction device for resource retrieval from the point of transaction device at the third party location, wherein the user request comprises identification of the user account [and] denomination of the request, wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills (See at least Mills [0035]; [0107]; [0112-0113]; [0118-0120]; [0157-0158]; Fig. 1.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to receive a user request (i.e. an encrypted electronic currency request) via the point of transaction device (i.e. via the );
an executable portion configured for processing the user request for the resource retrieval by transmitting a confirmation of resource availability of the user account to the point of transaction device at the third party location (See at least Mills [0125]; Fig. 7 item 720.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to process the user request for the resource retrieval (i.e. the encrypted electronic currency request) by transmitting (i.e. sending) a confirmation of resource availability of the user account (i.e. a confirmation) to the point of transaction device (i.e. to the client device) at the third party location (i.e. at the client device, where the location of the client device is interpreted as being the third party location).);
an executable portion configured for authorizing third party location distribution of resources via the point of transaction device equal to the user request (See at least Mills [0117-0124]; Fig. 7.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to authorize third party location distribution of resources via the point of transaction device (i.e. authorizes the dispensing of funds (i.e. encrypted electronic currency) to the client device) equal to the user request (i.e. equal in value to the authorized withdrawal amount).)
an executable portion configured for extracting an amount of the distributed resources from the identified [account] (See at least Mills [0113-0115]; [0158-0159]; Fig. 1.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to extract an amount of resources from the identified account (i.e. by transferring/withdrawing funds from the user’s account at the financial institution system to the server system).); and
an executable portion configured for channeling the resources of the user request from the resource distribution account platform to the point of transaction device via the secure communication linkage (See at least Mills [0037-0038]; [0046]; [0076]; [0079]; [0112-0117]; [0124]; Fig. 1 items 182 and 192; Fig.2.  Where an executable portion (i.e. code in the server system, e.g., server system 120) is configured to channel (i.e. receive and send via an electronic funds transfer) the resources of the user request (i.e. the funds) from the resource distribution account platform (i.e. from the financial institution associated with the user) to the point of transaction device (i.e. to the client device) via the secure communication linkage (i.e. via the communication connection between the server system and the client device).).
	Mills discloses where a server system receives an encrypted electronic currency request (i.e. user request), where the request includes identification of the user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.).  Mills [0112].  Mills discloses that the system server sends a withdrawal request to the user’s financial institution system, and, if the request is approved, funds are transferred from the user’s account at the financial institution to the server system in order to make encrypted electronic currency units equal in value to the withdrawn funds available to the user.  Mills [0112-0117].  While Mills discloses the identifying of an account and withdrawing funds from the identified account, Mills does not explicitly disclose:  an executable portion configured for generating one or more envelopes within a user account; an executable portion configured for automatically deploying a 
	However Votaw, in the analogous art of creating one or more budgeting accounts that correspond with one or more items included in a customer spending budget (Votaw Abstract), teaches:
an executable portion configured for generating one or more envelopes within a user account (See at least Votaw [0050-0052]; Fig. 3.  Where one or more envelopes (i.e. budgeting accounts) within a user account (i.e. primary account) are generated (i.e. created).); 
an executable portion configured for automatically deploying a percentage or specific amount of resources within the user account into each envelope (See at least Votaw [0051]; [0053-0055]; .  Where a percentage or specific amount of resources (e.g., a percentage of an amount [of funds] deposited into a primary account) are automatically deployed (i.e. automatically credited/deposited) within the user account into each envelope (i.e. into each budgeting account).); 
wherein the user request comprises identification of at least one of the one or more envelopes within the user account for extracting the resource retrieval (See at least Votaw [0014]; [0017]; [0021]; [0061]; [0071]; Fig. 6.  Where the user request (i.e. transaction request) comprises identification (i.e. choosing) of at least one of the one or more envelopes (i.e. one or more of the budgeting accounts) within the user account for extracting the resource retrieval (i.e. for withdrawing/debiting an amount of funds).); and 
extracting an amount of the distributed resources from the identified at least one envelope (See at least Votaw [0014]; [0017]; [0021]; [0064]; [0072]; Fig. 6.  Where the request (i.e. transaction request) is processed by extracting an amount of the distributed resources (i.e. ).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which receives and processes electronic currency request that include an identification of a user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.), to include the teachings of Votaw, in order to assist a customer with budgeting using one or more budgeting accounts (Votaw [0001]).	Mills also discloses where the server system authenticates (i.e. authorizes) the user prior to making the withdrawal (i.e. prior to resource retrieval).  Mills [0108]; [0113]; [0158].  Mills indicates that the user authorization information (e.g., a password, PIN, etc) is received by the client system and sent to the server system.  Id.  However, the combination of Mills and Votaw does not explicitly disclose where the user is authorized based on a near field communication between a user device and the point of transaction device.	Jhas, on the other hand, teaches based on a near field communication between a user device and the point of transaction device, authorize a user (See at least Jhas [0252]; [0256].  Where a user (i.e. customer) is authorized (i.e. authenticated) based on a near field communication (NFC) between the user device (i.e. customer mobile computing device) and the point of transaction device (i.e. merchant NFC device).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which authenticates/authorizes a user based on user authorization information received from a client device, to include the teachings of Jhas, in order to transmit, via NFC, a customer authentication token upon arrival at a merchant, which could then be used to authenticate the customer (Jhas [0256]).
Examiner Note:  The portion of the limitation which recites “wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing a transaction with the merchant”, found in the “linking to a point of transaction device” step, is non-functional descriptive material as it only describes, at least in part, the composition and/or potential purpose of the point of transaction device, however, the fact that the point of transaction device may be of a particular composition and/or used for a particular purpose (e.g., completing a transaction) fails affect how any of the positively recited steps are performed.	The portion of the limitation that recites “from the user device via the point of transaction device for resource retrieval from the point of transaction device at the third party location”, found in the “receiving a user request” step, is non-functional descriptive material as it only describes, at least in part, details about the request (e.g., the source of the request, what the request is for), however the fact that the request was from a particular source (i.e. from the user device via the point of transaction device) and/or for a particular purpose (i.e. for resource retrieval from the point of transaction device) fails to affect how any of the positively recited steps are performed.
	The portion of the limitation that recites “wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills”, found in the “receiving a user request” step, is non-functional descriptive material as it only describes, at least in part, the particular denomination included in the request, however, the fact that the denomination is of a particular amount (e.g., an amount which cannot be dispensed as one or more bills from an ATM) fails to affect how any of the positively recited steps are performed.  For example, the request for resources is not received, processed or authorized any differently simply because it comprises a particular denomination.	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d 

Regarding Claims 11 and 19:  Mills further discloses wherein generating the secure communication linkage for direct linkage to the resource distribution account platform associated with the user authorization further comprises generating a secure linkage between a user device, the point of transaction device, and the resource distribution account platform (See at least Mills [0046]; [0076]; [0081]; Fig. 1; Fig. 2; Fig. 7.  Where a secure linkage (i.e. a linkage via communication network 110) between a user device (i.e. server system 120), the point of transaction device (i.e. client system 102), and the resource distribution account platform (i.e. financial institution system 170) is generated.).

Regarding Claims 13 and 21:  Mills discloses wherein resources of the user request for resource retrieval are from a user associated account with the resource distribution account platform (See at least Mills [0112-0115].  Where resources (i.e. currency) of the user request for resource retrieval (i.e. of the encrypted electronic currency request) are from a user associated account with the resource distribution account platform (i.e. from the user's account at the financial institution system).).

Regarding Claims 14 and 22:  Mills discloses wherein the user request for resource retrieval includes an odd denominational amount from a user account (See at least Mills [0035]; [0098]; [0112-0120] “Denominations could be in existing denominations of currency and coins, i.e. pennies, nickels, dimes, quarters, fifty cent pieces, dollar bills, $5 dollar bills, and so forth (10, 50, 250, 500, $1, $5, $20, $50), or could be in 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units, or any other denomination deemed to be efficient”.  Where the user request for resource retrieval (i.e. the encrypted electronic 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units, or any other denomination deemed to be efficient).).

Regarding Claims 15 and 23:  Mills further discloses wherein authorizing the user at the computer terminal further comprises authorization via user device interaction with the point of transaction device via token exchange authorization and passcode acceptance (See at least Mills [0108]; [0112-0113]; [0157-0158].  Where authorizing (i.e. authenticating) the user at the computer terminal further comprises authorization (i.e. authenticating) via user device interaction with the point of transaction device (i.e. via the client device sending information to the server system) via token exchange authorization (i.e. via providing identifying information such as the user’s demand deposit account (DDA) number and/or the user’s automatic teller machine (ATM) card number for authentication) and passcode acceptance (i.e. PIN authentication).  Examiner is interpreting the DDA number and ATM number to be a token since they represent an account of the user.).	

Regarding Claim 17:  Mills discloses a computer-implemented method for channel authorization through third party systems, the method comprising:
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code (See at least Mills [0033]; [0046]; [0048]; [0073-0076]; [0187]; Fig. 2; Fig. 4.  Where a computing system (i.e. a client-server system environment) comprising a computer processing device (i.e. one or more CPUs 402 [of server system 120]) and a non-transitory computer readable medium (i.e. “Memory 406, or alternately the non-volatile memory device(s) within memory 406, comprises a non-transitory computer readable storage medium”) is provided, where the computer readable medium comprises configured computer “In some example embodiments, memory 406, or the computer readable storage medium of memory 46, stores the following programs, modules, and data structures”).), such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
linking to a point of transaction device at a third party location associated with the third party system via a network, wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing a transaction with the merchant (See at least Mills [0033-0036]; [0040]; [0046]; [0070]; [0112-0113]; Fig. 1; Fig. 2.  Where the computer processing device (i.e. server system) links to a point of transaction device (i.e. client system, e.g., client system 102) at a third party location associated with the third party system (i.e. at a location associated with the client device.  Note that a single client system can be associated with more than one user, accordingly, the client device in some embodiments is a third party device/system.) via a network (i.e. via communication network 110), wherein the point of transaction device at the third party location (i.e. client system, e.g., client system 102) further comprises a device at a merchant (i.e. at merchant system 140) used for completing a transaction (i.e. used for making a payment) with the merchant (i.e. with the merchant system).);
authorizing a user associated with the user account at the point of transaction device for resource retrieval at the third party location without requiring a separate purchase at the third party location (See at least Mills [0108]; [0111-0115]; [0124]; [0157-0159]; Fig. 6; Fig. 7.  Where the computer processing device (i.e. server system 120) authorizes (i.e. authenticates) a user associated with the user account at the point of transaction device (i.e. a user associated with the user account at the client system) for resource retrieval (i.e. a withdrawal) at the third party location (i.e. at the client device) without requiring );
generating secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform (See at least Mills [0037]; [0046] “The client-server system environment 200 includes one or more client systems 102, a server system 120, and a financial institution system 170. One or more communication networks 110 interconnect these components.”; [0076]; [0081]; [0113-0114]; Fig. 1; Fig. 2; Fig. 7 item 706.  Where the computer processing device (i.e. server system 120) generates secure communication linkage (i.e. communication connection with/to financial institution system) for direct linkage (i.e. see for example Fig. 2, where server system 120 directly connects to financial institution system 170) to a resource distribution account platform (i.e. to a financial institution system that has a user’s account) associated with the user authorization for the resource retrieval (i.e. for the withdrawal), wherein both the user device (i.e. server system 120) and the point of transaction device (i.e. client system 102) are in communication with the resource distribution account platform (i.e. financial institution system 170).);
receiving a user request via the point of transaction device for resource retrieval from the point of transaction device at the third party location, wherein the user request (See at least Mills [0035]; [0107]; [0112-0113]; [0118-0120]; [0157-0158]; Fig. 1.  Where the computer processing device (i.e. server system 120) receives a user request (i.e. an encrypted electronic currency request) via the point of transaction device (i.e. via the client device) for resource retrieval (i.e. for withdrawal of encrypted electronic currency) at the third party location (i.e. at the client device), wherein the user request comprises identification of the user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.) and denomination of the request (i.e. denomination of the encrypted electronic currency, e.g., 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units, or any other denomination deemed to be efficient), wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills (e.g., e.g., 1 cent, 2 cents, 8 cents, 16, 32, 64, 128, 512, and 1028 cent units).);
processing the user request for the resource retrieval by transmitting a confirmation of resource availability of the user account to the point of transaction device at the third party location (See at least Mills [0125]; Fig. 7 item 720.  Where the computer processing device (i.e. server system 120) processes the user request for the resource retrieval (i.e. the encrypted electronic currency request) by transmitting (i.e. sending) a confirmation of resource availability of the user account (i.e. a confirmation) to the point of transaction device (i.e. to the client device) at the third party location (i.e. at the );
authorizing third party location distribution of resources via the point of transaction device equal to the user request (See at least Mills [0117-0124]; Fig. 7.  Where the computer processing device (i.e. server system 120) authorizes third party location distribution of resources via the point of transaction device (i.e. authorizes the dispensing of funds (i.e. encrypted electronic currency) to the client device) equal to the user request (i.e. equal in value to the authorized withdrawal amount).);
extracting an amount of resources from the identified [account] (See at least Mills [0113-0115]; [0158-0159]; Fig. 1.  Where the computer processing device (i.e. server system 120) extracts an amount of resources from the identified account (i.e. by transferring/withdrawing funds from the user’s account at the financial institution system to the server system).); and
channeling the resources of the user request from the resource distribution account platform to the point of transaction device via the secure communication linkage (See at least Mills [0037-0038]; [0046]; [0076]; [0079]; [0112-0117]; [0124]; Fig. 1 items 182 and 192; Fig.2.  Where the computer processing device (i.e. server system 120) channels (i.e. receives and sends via an electronic funds transfer) the resources of the user request (i.e. the funds) from the resource distribution account platform (i.e. from the financial institution associated with the user) to the point of transaction device (i.e. to the client device) via the secure communication linkage (i.e. via the communication connection between the server system and the client device).).
	Mills discloses where a server system receives an encrypted electronic currency request (i.e. user request), where the request includes identification of the user account (i.e. user account 
	However Votaw, in the analogous art of creating one or more budgeting accounts that correspond with one or more items included in a customer spending budget (Votaw Abstract), teaches:
generating one or more envelopes within a user account (See at least Votaw [0050-0052]; Fig. 3.  Where one or more envelopes (i.e. budgeting accounts) within a user account (i.e. primary account) are generated (i.e. created).); 
automatically deploying a percentage or specific amount of resources within the user account into each envelope (See at least Votaw [0051]; [0053-0055]; .  Where a percentage or specific amount of resources (e.g., a percentage of an amount [of funds] deposited into a primary account) are automatically deployed (i.e. automatically credited/deposited) within the user account into each envelope (i.e. into each budgeting account).); 
wherein the user request comprises identification of at least one of the one or more envelopes within the user account for extracting the resource retrieval (See at least Votaw [0014]; [0017]; [0021]; [0061]; [0071]; Fig. 6.  Where the user request (i.e. transaction request) comprises ); and 
extracting an amount of resources from the identified at least one envelope (See at least Votaw [0014]; [0017]; [0021]; [0064]; [0072]; Fig. 6.  Where the request (i.e. transaction request) is processed by extracting an amount of resources (i.e. withdrawing/debiting an amount of funds) from the identified at least one envelope (i.e. from the one or more chosen budgeting account(s)).).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which receives and processes electronic currency request that include an identification of a user account (i.e. user account information, e.g., the user’s demand deposit account (DDA) number, the user’s automatic teller machine (ATM) card number, etc.), to include the teachings of Votaw, in order to assist a customer with budgeting using one or more budgeting accounts (Votaw [0001]).	Mills also discloses where the server system authenticates (i.e. authorizes) the user prior to making the withdrawal (i.e. prior to resource retrieval).  Mills [0108]; [0113]; [0158].  Mills indicates that the user authorization information (e.g., a password, PIN, etc) is received by the client system and sent to the server system.  Id.  However, the combination of Mills and Votaw does not explicitly disclose where the user is authorized based on a near field communication between a user device and the point of transaction device.	Jhas, on the other hand, teaches based on a near field communication between a user device and the point of transaction device, authorize a user (See at least Jhas [0252]; [0256].  Where a user (i.e. customer) is authorized (i.e. authenticated) based on a near field communication (NFC) between the user device (i.e. customer mobile computing device) and the point of transaction device (i.e. merchant ).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mills system which authenticates/authorizes a user based on user authorization information received from a client device, to include the teachings of Jhas, in order to transmit, via NFC, a customer authentication token upon arrival at a merchant, which could then be used to authenticate the customer (Jhas [0256]).
Examiner Note:  The portion of the limitation which recites “wherein the point of transaction device at the third party location further comprises a device at a merchant used for completing a transaction with the merchant”, found in the “linking to a point of transaction device” step, is non-functional descriptive material as it only describes, at least in part, the composition and/or potential purpose of the point of transaction device, however, the fact that the point of transaction device may be of a particular composition and/or used for a particular purpose (e.g., completing a transaction) fails affect how any of the positively recited steps are performed.	The portion of the limitation that recites “from the user device via the point of transaction device for resource retrieval from the point of transaction device at the third party location”, found in the “receiving a user request” step, is non-functional descriptive material as it only describes, at least in part, details about the request (e.g., the source of the request, what the request is for), however the fact that the request was from a particular source (i.e. from the user device via the point of transaction device) and/or for a particular purpose (i.e. for resource retrieval from the point of transaction device) fails to affect how any of the positively recited steps are performed.
	The portion of the limitation that recites “wherein the denomination of the request is a denomination incapable of being completely dispensed at an automated teller machine as one or more bills”, found in the “receiving a user request” step, is non-functional descriptive material as it only describes, at least in part, the particular denomination included in the request, however, the fact that .

	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Votaw in view of Jhas, as applied above, and further in view of Gupta et al. (US 2009/0281937 A1) (“Gupta”). Regarding Claims 16 and 20:  Mills discloses where the processing device (i.e. server system 120) generates a secure communication linkage (i.e. communication with/to financial institution system) for direct linkage (i.e. see for example Fig. 2, where server system 120 directly connects to financial institution system 170) to resource distribution account platforms (i.e. to a financial institution system that has a user’s account) associated with the user authorization for the resource retrieval (i.e. for the withdrawal).  Mills [0037]; [0046]; [0076]; [0081]; [0113-0114]; Fig. 1; Fig. 2; Fig. 7 item 706.  However, the combination of Mills, Votaw and Jhas does not explicitly disclose wherein the secure communication linkage further comprises allowing the user to generate and deploy one or more digital envelopes within an account associated with the user at the resource distribution account platform accessed via the authorization.	Gupta, on the other hand, teaches wherein the secure communication linkage further comprises allowing the user to generate and deploy one or more digital envelopes within an account associated (See at least Gupta [0013]; [0018-0019]; [0022].  Where the secure communication linkage (i.e. connection to the sub-account server) further comprises allowing the user (i.e. account holder) to generate and deploy (i.e. associate) one or more digital envelopes (i.e. sub-accounts) within an account associated with the user (i.e. within a credit account of the account holder) at the resource distribution account platform (i.e. at the financial institution) accessed via the authorization (i.e. accessed via the account holder/authorized user).).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mills method of receiving a currency request that comprises user account information that identifies one or more accounts, to include the teachings of Gupta, in order to allow an account holder to create one or more sub-accounts and add credit from the [primary] credit account to each of the sub-accounts (Gupta [0019-0020]).
Examiner Note:  The portion of the limitation which recites “wherein the secure communication linkage further comprises allowing the user to generate and deploy one or more digital envelopes within an account associated with the user at the resource distribution account platform accessed via the authorization” is merely a recited intended use of why the secure communication linkage is generated.  Applicant is not positively reciting the generating and/or deploying of one or more digital envelopes.  Accordingly, the portion of the limitation, noted above, is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that Mills, Fukatsu, Votaw, Gupta, and Jhas, singularly or in combination, do not teach or suggest: generating secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform (Emphasis added by Applicant).  Amendment, pp. 12-14.  Examiner respectfully disagrees based on the current understanding of this limitation.  As currently recited, the limitation requires that a secure communication linkage is generated to a resource distribution platform.  Mills discloses this feature by describing that the processing device (i.e. server system 120) generates secure communication linkage (i.e. communication connection with/to financial institution system) for direct linkage (i.e. see for example Fig. 2, where server system 120 directly connects to financial institution system 170) to a resource distribution account platform (i.e. to a financial institution system that has a user’s account) associated with the user authorization for the resource retrieval (i.e. for the withdrawal).  Mills [0037]; [0046]; [0076]; [0081]; [0113-0114]; Fig. 1; Fig. 2; Fig. 7 item 706.  
	As per the portion of the limitation that recites “wherein both the user device and the point of transaction device are in communication with the resource distribution account platform”, Examiner notes that this limitation does not clearly refine (i.e. further limit) how the secure communication linkage is generated.  In fact, the wherein clause does not reference the secure communication linkage at all, accordingly, it is unclear how this wherein clause affects the positively recited steps (e.g., generating a secure communication step), if at all.  As currently drafted the wherein clause indicates that the user device and the point of transaction device are in communication with the resource distribution center, however, as indicated in the 35 U.S.C. 112(b) rejection, seen above, it is unclear if this “communication” is via the “secure communication linkage.”  Furthermore, even if the “The client-server system environment 200 includes one or more client systems 102, a server system 120, and a financial institution system 170. One or more communication networks 110 interconnect these components.”  Mills [0046].  Mills Figure 2 also shows where the user device (i.e. server system 120), the point of transaction device (i.e. client system 102), and the resource distribution account platform (i.e. financial institution system 170) have bi-directional communication with each other.  Accordingly, based on the current understanding of the claim, Mills does teach generating secure communication linkage for direct linkage to a resource distribution account platform associated with the user authorization for the resource retrieval, wherein both the user device and the point of transaction device are in communication with the resource distribution account platform.	For the above reasons, and for the reasons set forth in the 35 U.S.C. 103 rejection seen above, the 35 U.S.C. 103 rejection is being maintained on all claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Laracey (US 2012/0160912 A1) discloses where a customer can launch a mobile ATM application on a mobile device and provide one or more credential or items of information to a transaction management system via a first communication path.  Laracey [0024].  Laracey further discloses that, after successful authentication, additional information (e.g., customer selections) may be communicated to an ATM device via a second communication path.  Laracey [0043].
Giordano et al. (US 2009/0144193 A1) discloses a system and method for controlling a monetary account with one or more sub-accounts.  A sub-account with the entity is established, where the sub-account is associated with the monetary account and includes monetary funds transferred from the monetary account.  Giordano Abstract.
Wong (WO 2009/065257 A1) discloses a method for selling banknotes to a client as goods.  The method includes a client paying for a bundle at a POS and then receiving the bundle after confirming payment, where the bundle includes designated denomination and quantity of banknotes and coins.  Wong Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 16, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685